               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA
UNITED STATES OF AMERICA,
                                                      8:19CR89
                 Plaintiff,
     vs.                                              ORDER

TRISTEN A. COLEMAN and
CHARLES R. WARE, JR.,
                 Defendants.


     Defendant Charles R. Ware, Jr., has moved to continue the trial (filing
no. [67]). The motion to continue is unopposed by counsel for the Government
and the codefendant, Tristen A. Coleman. Based on the showing set forth in
the motion, the court finds good cause has been shown and the motion should
be granted. Accordingly,

     IT IS ORDERED:

     1)    Defendant Charles R. Ware, Jr.’s unopposed motion to continue
           trial (filing no. [67]) is granted.

     2)    As to both defendants, the trial of this case is set to commence
           before the Honorable John M. Gerrard, United States District
           Judge, in the Special Proceedings Courtroom of the United States
           Courthouse, Omaha, Nebraska, at 9:00 a.m. on April 6, 2020, or
           as soon thereafter as the case may be called for 4 days. Jury
           selection will be held at commencement of trial.

     3)    In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that
           the ends of justice will be served by granting this continuance
           and outweigh the interests of the public and the defendants in a
           speedy trial. Any additional time arising as a result of the
           granting of this motion, that is, the time between today’s date
           and April 6, 2020, shall be deemed excludable time in any
           computation of time under the requirement of the Speedy Trial
           Act. Failure to grant a continuance would deny counsel the
     reasonable time necessary for effective preparation, taking into
     account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
     (B)(iv).

January 21, 2020.

                                   BY THE COURT:


                                   John M. Gerrard
                                   Chief United States District Judge




                               2
